181 F.2d 288
BURNHAM CHEMICAL COMPANY, a corporation, Appellant,v.Oscar L. CHAPMAN, Secretary of the Interior, et al., Appellees.
No. 10279.
United States Court of Appeals District of Columbia Circuit.
Argued February 8, 1950.
Decided March 6, 1950.

Appeal from the United States District Court for the District of Columbia.
Mr. Elmer E. Batzell, Washington, D. C. for appellant. Mr. Norman L. Meyers, Washington, D. C., also entered an appearance for appellant.
Mr. John F. Cotter, Attorney, Department of Justice, Washington, D. C., with whom Assistant Attorney General A. Devitt Vanech was on the brief, for appellees. Messrs. Roger P. Marquis and S. Billingsley Hill, Attorneys, Department of Justice, Washington, D. C., also entered appearances for appellees.
Before WILBUR K. MILLER, PROCTOR and BAZELON, Circuit Judges.
PER CURIAM.


1
This action against the Secretary of the Interior was to require him to grant the appellant's application for a prospecting permit on certain lands located in what is known as the Kramer Borax District in California. Burnham Chemical Company appeals from the order of the United States District Court for the District of Columbia which dismissed its complaint.


2
The opinion of the district judge, reported in 81 F.Supp. 911, seems to us to demonstrate the soundness of his conclusion.


3
Affirmed.